 

Exhibit 10.2

 

Form Of Master Custodian Agreement

 

This Agreement made as of January 4, 2016, and to have an effective date on
January 1, 2016, is by and between each commodity pool entity set forth on
Schedule A hereto (each such commodity pool entity and each commodity pool
entity made subject to this Agreement in accordance with Section 22.5 below
shall hereinafter be referred to as a “Fund”) and State Street Bank and Trust
Company, a Massachusetts trust company (the “Custodian”).

 

Witnesseth:

 

Whereas, the Fund is authorized to issue common units of beneficial interest
(“Shares”);

 

Whereas, the Fund will issue and redeem Shares only in aggregations known as
“Baskets,” generally in exchange for a specified cash payment, as more fully
described in the currently effective prospectus and statement of additional
information of the Fund related to the Fund (collectively, the “Prospectus”);

 

Whereas, WisdomTree Commodity Services, LLC or WisdomTree Coal Services, LLC, as
applicable, serves as the managing owner and/or sponsor, and commodity pool
operator, of the Fund (the “Managing Owner” or “Sponsor”); and

 

Whereas, the Sponsor on behalf of the Fund has selected and desires to retain
the Custodian to act as custodian of Fund assets, and the Custodian is willing
to provide such services to the Fund upon the terms and conditions hereinafter
set forth.

 

Now, Therefore, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:

 

Section 1.     Employment of Custodian and Property to be Held by It

 

The Sponsor on behalf of the Fund hereby employs the Custodian as a custodian of
assets of the Fund, including securities which the Fund desires to be held in
places within the United States (“domestic securities”) and securities it
desires to be held outside the United States (“foreign securities”). The Fund
agrees to deliver to the Custodian all securities and cash of the Fund, and all
payments of income, payments of principal or capital distributions received by
it with respect to all securities owned by the Fund from time to time, and the
cash consideration received by it for such shares as may be issued or sold from
time to time. The Custodian shall not be responsible for any property of a Fund
which is not received by it or which is delivered out in accordance with Proper
Instructions (as such term is defined in Section 8 hereof), so long as the
Custodian has met its standard of care as specified in Section 16.1 of this
Agreement.

 

With respect to uncertificated shares or other interests (the “Underlying
Shares”) in collective investment vehicles, including, among others, registered
“investment companies” (as defined in Section 3(a)(1) of the Investment Company
Act of 1940, as amended from time to time, the holding of confirmation
statements that identify the shares as being recorded in the Custodian’s name on
behalf of the Fund will be deemed custody for purposes hereof.

 

  

 

 

Upon receipt of Proper Instructions, the Custodian shall on behalf of the Fund
appoint one or more banks, trust companies or other entities located in the
United States and designated in such Proper Instructions to act as a
sub-custodian for the purposes of effecting such transaction(s) as may be
designated by the Fund. Each such designated sub-custodian is referred to herein
as a “Special Sub-Custodian.” The Custodian may place and maintain the Fund’s
foreign securities with foreign banking institution sub-custodians employed by
the Custodian and/or foreign securities depositories, in accordance with the
applicable provisions of Sections 3 and 4 hereof.

 

Section 2.     Duties of the Custodian with Respect to Property of the Fund to
be Held in the United States

 

Section 2.1      Holding Securities. The Custodian shall hold and physically
segregate for the account of the Fund all non-cash property to be held by it in
the United States, including all domestic securities owned by such Fund other
than (a) securities which are maintained pursuant to Section 2.9 in a clearing
agency which acts as a securities depository or in a book-entry system
authorized by the U.S. Department of the Treasury (each, a “U.S. Securities
System”) and (b) Underlying Shares owned by the Fund which are maintained
pursuant to Section 2.11 hereof in an account with State Street Bank and Trust
Company or such other entity which may from time to time be appointed by the
Fund to act as a transfer agent for the Underlying Portfolios and with respect
to which the Custodian is provided with Proper Instructions (the “Underlying
Transfer Agent”).

 

Section 2.2      Delivery of Domestic Securities. The Custodian shall release
and deliver domestic securities owned by a Fund held by the Custodian, in a U.S.
Securities System account of the Custodian or in an account at the Underlying
Transfer Agent, only upon receipt of Proper Instructions on behalf of the
applicable Fund, specifying (a) the domestic securities of the Fund to be
delivered and (b) the person or persons to whom delivery of such securities
shall be made.

 

Section 2.3      Registration of Securities. Domestic securities held by the
Custodian (other than bearer securities) shall be registered in the name of the
Fund or in the name of any nominee of the Fund or of any nominee of the
Custodian which nominee shall be assigned exclusively to the Fund, unless the
Fund has authorized in writing the appointment of a nominee to be used in common
with other investment companies or funds having the same investment adviser or
managing owner as the Fund, or in the name or nominee name of any agent
appointed pursuant to Section 2.8 or in the name or nominee name of any
sub-custodian appointed pursuant to Section 1. All securities accepted by the
Custodian on behalf of the Fund under the terms of this Agreement shall be in
“street name” or other good delivery form. If, however, the Fund directs the
Custodian to maintain securities in “street name”, the Custodian shall utilize
reasonable efforts only to timely collect income due the Fund on such securities
and to notify the Fund of relevant corporate actions including, without
limitation, pendency of calls, maturities, tender or exchange offers.

 

Section 2.4      Payment of Fund Monies. The Custodian shall pay out monies of
the Fund upon receipt of Proper Instructions on behalf of the Fund, specifying
(a) the amount of such payment and (b) the person or persons to whom such
payment is to be made.

 

 -2- 

 

 

Section 2.5      Bank Accounts. The Custodian shall open and maintain a separate
bank account or accounts in the United States in the name of the Fund, subject
only to draft or order by the Custodian acting pursuant to the terms of this
Agreement, and shall hold in such account or accounts, subject to the provisions
hereof, all cash received by it from or for the account of the Fund. Funds held
by the Custodian for the Fund may be deposited by it to its credit as Custodian
in the banking department of the Custodian or in such other banks or trust
companies as it may in its discretion deem necessary or desirable; provided,
however, that every such bank or trust company shall be qualified to act as a
custodian and that each such bank or trust company and the funds to be deposited
with each such bank or trust company shall on behalf of the Fund as approved by
the Fund or its Sponsor. Such funds shall be deposited by the Custodian in its
capacity as Custodian and shall be withdrawable by the Custodian only in that
capacity.

 

Section 2.6      Determination of Fund Deposit, etc. Subject to and in
accordance with the directions of the Sponsor, the Custodian shall determine for
the Fund after the end of each trading day on the New York Stock Exchange (the
“NYSE”), in accordance with the respective Fund’s policies as adopted from time
to time and in accordance with the procedures set forth in the Prospectus, the
amount of cash or cash equivalent proceeds required for the issuance or
redemption, as the case may be, of Shares in Basket aggregations of such Fund on
such date. The Custodian shall provide or cause to be provided this information
to the Funds’ distributor and other persons according to the policy established
by the Fund and shall disseminate such information on each day that the NYSE is
open, including through the facilities of the National Securities Clearing
Corporation, prior to the opening of trading on the NYSE.

 

Section 2.6A.    Allocation of Deposit Security Shortfalls. While the Fund does
not anticipate that its Baskets will generally contain securities (“Deposit
Securities”), the Fund acknowledges that the Custodian maintains only one
account on the books of the National Securities Clearing Corporation (the
“NSCC”) for the benefit of all exchange traded funds for which the Custodian
serves as custodian, including the Fund (collectively, the “ETF Custody
Clients”). In the event that (a) two or more ETF Custody Clients require
delivery of the same Deposit Security in order to purchase a Basket, and (b) the
NSCC, pursuant to its Continuous Net Settlement system, delivers to the
Custodian’s NSCC account less than the full amount of such Deposit Security
necessary to satisfy in full each affected ETF Custody Client’s required amount
(a “Common Deposit Security Shortfall”), then, until all Common Deposit Security
Shortfalls for a given Deposit Security are satisfied in full, the Custodian
will allocate to each affected ETF Custody Client, on a pro rata basis,
securities and/or cash received in the Custodian’s NSCC account relating to such
shortfall, first to satisfy any prior unsatisfied Common Deposit Security
Shortfall, and then to satisfy the current Common Deposit Security Shortfall.

 

Section 2.7     Collection of Income. Subject to the provisions of Section 2.3,
the Custodian shall collect on a timely basis all income and other payments with
respect to registered domestic securities held hereunder to which the Fund shall
be entitled either by law or pursuant to custom in the securities business, and
shall collect on a timely basis all income and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
securities are held by the Custodian or its agent thereof, and shall credit such
income, as collected, to such Fund’s custodian account. The Custodian shall
present for payment all income items requiring presentation

 

 -3- 

 

 

as and when they become due and shall collect interest when due on securities
held hereunder. Income due each Fund on securities loaned shall be the
responsibility of the Fund. The Custodian will have no duty or responsibility in
connection therewith, other than to provide the Fund with such information or
data as may be necessary to assist the Fund in arranging for the timely delivery
to the Custodian of the income to which the Fund is properly entitled.

 

Section 2.8    Appointment of Agents. The Custodian may at any time or times in
its discretion appoint (and may at any time remove) any other bank or trust
company which is itself qualified to act as a custodian, as its agent to carry
out such of the provisions of this Section 2 as the Custodian may from time to
time direct; provided, however, that the appointment of any agent shall not
relieve the Custodian of its responsibilities or liabilities hereunder. The
Underlying Transfer Agent shall not be deemed an agent or sub-custodian of the
Custodian for purposes of this Agreement.

 

Section 2.9    Deposit of Fund Assets in U.S. Securities Systems. The Custodian
may deposit and/or maintain securities owned by the Fund in a U.S. Securities
System in accordance with applicable Securities and Exchange Commission rules
and regulations, if any, and to the extent applicable hereto.

 



Section 2.10   Segregated Account. Upon receipt of Proper Instructions, the
Custodian shall on behalf of the Fund establish and maintain a segregated
account or accounts for and on behalf of such Fund for any purpose, into which
account or accounts may be transferred cash and/or securities, including
securities maintained in an account by the Custodian pursuant to Section 2.9
hereof.

 

Section 2.11   Deposit of Fund Assets with the Underlying Transfer Agent.
Underlying Shares beneficially owned by the Fund shall be deposited and/or
maintained in an account or accounts maintained with an Underlying Transfer
Agent and the Custodian’s only responsibilities with respect thereto shall be
limited to the following:

 

1)Upon receipt of a confirmation or statement from an Underlying Transfer Agent
that such Underlying Transfer Agent is holding or maintaining Underlying Shares
in the name of the Custodian (or a nominee of the Custodian) for the benefit of
a Fund, the Custodian shall identify by book-entry that such Underlying Shares
are being held by it as custodian for the benefit of such Fund.

 

2)In respect of the purchase of Underlying Shares for the account of a Fund,
upon receipt of Proper Instructions, the Custodian shall pay out monies of such
Fund as so directed, and record such payment from the account of such Fund on
the Custodian’s books and records.

 

3)In respect of the sale or redemption of Underlying Shares for the account of a
Fund, upon receipt of Proper Instructions, the Custodian shall transfer such
Underlying Shares as so directed, record such transfer from the account of such
Fund on the Custodian’s books and records and, upon the Custodian’s receipt of
the proceeds

 

 -4- 

 

 

therefor, record such payment for the account of such Fund on the Custodian’s
books and records.

 

4)The Custodian will implement procedures to ensure that the Underlying Transfer
Agent’s records of the Fund’s holdings of Underlying Shares are properly
reconciled with the Custodian’s records.

 

Section 2.12  Ownership Certificates for Tax Purposes. The Custodian shall
execute ownership and other certificates and affidavits for all federal and
state tax purposes in connection with receipt of income or other payments with
respect to domestic securities of the Fund held by it and in connection with
transfers of securities.

 

Section 2.13  Proxies. The Custodian shall deliver to the Fund, in the most
expeditious manner practicable, all forms of proxies, all notices of meetings,
and any other notices or announcements affecting or relating to securities owned
by the Fund that are received by the Custodian, any Sub-Custodian, or any
nominee of either of them (or with the exercise of reasonable care that the
Custodian, any Sub-Custodian, or any nominee of either of them should have
become aware), and, upon receipt of Proper Instructions, the Custodian shall
execute and deliver, or cause such Sub-Custodian or nominee to execute and
deliver, such proxies or other authorizations as may be required. The Custodian
recognizes that this requirement applies to all securities and that the Fund’s
investments in non-U.S. securities may entail proxies and notices, which, for
the avoidance of doubt, are subject to this Agreement. Except as directed
pursuant to Proper Instructions, neither the Custodian nor any Sub-Custodian or
nominee shall vote upon any such securities, or execute any proxy to vote
thereon, or give any consent or take any other action with respect thereto. In
the event that the Custodian is unable to vote upon any such securities in
accordance with Proper Instructions for any reason including, but not limited
to, the failure of the Fund to deliver any necessary powers of attorney or other
documentation, the Custodian shall promptly notify (subject to market practices
and rules) the Fund. The Fund acknowledges that local conditions, including lack
of regulation, onerous procedural obligations, lack of notice and other factors
may have the effect of severely limiting the ability of the Fund to exercise
shareholder rights.

 

Section 2.14  Communications Relating to Domestic Fund Securities. Subject to
the provisions of Section 2.3, the Custodian shall transmit promptly to the Fund
all written information received by the Custodian from issuers of the securities
being held for the Fund. With respect to tender or exchange offers, the
Custodian shall transmit promptly to the Fund all written information received
by the Custodian from issuers of the securities whose tender or exchange is
sought and from the party (or its agents) making the tender or exchange offer.
The Custodian shall not be liable for any untimely exercise of any tender,
exchange or other right or power in connection with domestic securities or other
property of the Fund at any time held by it unless (i) the Custodian is in
actual possession of such domestic securities or property and (ii) the Custodian
receives Proper Instructions with regard to the exercise of any such right or
power, and both (i) and (ii) occur at least three business days prior to the
date on which the Custodian is to take action to exercise such right or power.
The Custodian shall also transmit promptly to the Fund all written information
received by the Custodian regarding any class action or other collective
litigation in connection with Fund securities or other assets issued in the
United States and then held, or previously held, during the

 

 -5- 

 

 

relevant class-action period during the term of this Agreement by the Custodian
for the account of the, including, but not limited to, opt-out notices and
proof-of-claim forms. The Custodian will not support class-action participation
by the Fund beyond such forwarding of written information received by the
Custodian. For the avoidance of doubt, upon and after the effective date of any
termination of this Agreement, with respect to the Fund the Custodian shall have
no responsibility to so transmit any information under this Section 2.14.

 

Section 2.15.  Provision of Information. At the request of the Fund, the
Custodian shall promptly provide to the Fund all information relating to the
Fund, or any of its Fund’s, cash, securities, and other assets which may be
reasonably requested by the Fund in order to determine the amount to be paid to
the Custodian under Section 15 hereof. Such information shall be delivered to
the Fund at such time(s) and in such form(s) specified by the Fund.

 

Section 3.     [Reserved]

 

Section 4.     Activities of the Custodian with Respect to Property Held Outside
the United States

 

Section 4.1.   Appointment of Foreign Sub-Custodians. The Fund hereby authorizes
and instructs the Custodian to employ as sub-custodians for the Fund's
securities and other assets maintained outside the United States in the
countries listed on Schedule A (“foreign countries”) the foreign banking
institutions and foreign securities depositories designated on Schedule A hereto
(“foreign sub-custodians”).

 

Section 4.2.   Foreign Securities Systems. Except as may otherwise be agreed
upon in writing by the Custodian and the Fund, assets of the Fund shall be
maintained in a clearing agency which acts as a securities depository or in a
book-entry system for the central handling of securities located outside the
United States (each, a “Foreign Securities System”) only through arrangements
implemented by the foreign banking institutions serving as sub-custodians
pursuant to the terms hereof.

 

Section 4.4.   Holding Securities. Foreign securities and other financial assets
held outside of the United States shall be maintained in a Foreign Securities
System in a foreign country through arrangements implemented by the Custodian or
foreign sub-custodian, as applicable, in the foreign country. The Custodian
shall identify on its books as belonging to the Fund the foreign securities and
other financial assets held by each foreign sub-custodian or Foreign Securities
System. The Custodian may hold foreign securities and other financial assets for
all of its customers, including the Fund, with any foreign sub-custodian in an
account that is identified as the Custodian’s account for the benefit of its
customers; provided however, that (a) the records of the Custodian with respect
to foreign securities or other financial assets of the Fund maintained in the
account shall identify those securities and other financial assets as belonging
to the Fund and (b) to the extent permitted and customary in the market in which
the account is maintained, the Custodian shall require that securities and other
financial assets so held by the foreign sub-custodian be held separately from
any assets of the foreign sub-custodian or of other customers of the foreign
sub-custodian.

 

 -6- 

 

 

Section 4.4.    Registration of Foreign Securities. Foreign securities and other
financial assets held outside of the United States maintained in the custody of
foreign sub-custodian and that are not bearer securities shall be registered in
the name of the Fund or in the name of the Custodian or in the name of any
foreign sub-custodian or in the name of any nominee of any of the foregoing. The
Fund agrees to hold any such nominee harmless from any liability as a holder of
record of the foreign securities or other financial assets. The Custodian or
foreign sub-custodian reserves the right not to accept securities or other
financial assets on behalf of the Fund under the terms of this Agreement unless
the form of the securities or other financial assets and the manner in which
they are delivered are in accordance with local market practice.

 

Section 4.5    Agreements with Foreign Banking Institutions. The Custodian shall
use commercially reasonable efforts to require that each agreement with a
foreign banking institution employed as a foreign sub-custodian shall provide
that: (a) the Fund's assets will not be subject to any right, charge, security
interest, lien or claim of any kind in favor of the foreign banking institution
or its creditors or agent, except a claim of payment for their safe custody or
administration or, in the case of cash deposits, liens or rights in favor of
creditors of the foreign banking institution arising under bankruptcy,
insolvency or similar laws; (b) beneficial ownership of the Fund's assets will
be freely transferable without the payment of money or value other than for
custody or administration; (c) adequate records will be maintained identifying
the assets as belonging to the Fund; (d) officers of (references to officers
and/or trustees of the Fund as used herein shall be deemed to include officers
and/or trustees/directors of the Sponsor) or auditors employed by, or other
representatives of the Fund, including to the extent permitted under applicable
law the independent public accountants for the Fund, will be given access to the
books and records of the foreign banking institution relating to its actions
under its agreement with the Custodian; and (e) assets of the Fund held by the
foreign sub-custodian will be subject only to the instructions of the Custodian
or its agents.

 

Section 4.6    Access of Independent Accountants of the Fund. Upon request of
the Fund, the Custodian will use commercially reasonable efforts to arrange for
the independent accountants of the Fund to be afforded access to the books and
records of any foreign banking institution employed as a foreign sub-custodian
insofar as such books and records relate to the performance of such foreign
banking institution under its agreement with the Custodian.

 

Section 4.7.   Reports by Custodian. The Custodian will supply to the Fund from
time to time, as mutually agreed upon, statements in respect of the securities
and other assets of the Fund held by foreign sub-custodians, including but not
limited to an identification of entities having possession of the Fund's foreign
securities and other assets and advices or notifications of any transfers of
securities to or from each custodial account maintained by a foreign banking
institution for the Custodian on behalf of the Fund indicating, as to foreign
securities acquired for the Fund, the identity of the entity having physical
possession of such securities.

 

Section 4.8   Bank Accounts.

 

4.8.1   General. The Custodian shall identify on its books as for the account of
the Fund the amount of cash (including cash denominated in foreign currencies)
deposited with the Custodian. The Custodian shall maintain cash deposits in on
book currencies on its balance sheet.

 

 -7- 

 

 

The Custodian shall be liable for such balances. If the Custodian is unable to
maintain, or market practice does not facilitate the maintenance for the Fund of
a cash balance in a currency as an on book currency, a deposit account shall be
opened and maintained by the Custodian outside the United States on behalf of
the Fund with foreign sub-custodian. The Custodian shall not maintain the cash
deposit on its balance sheet. The foreign sub-custodian will be liable for such
balance directly to the Fund. All deposit accounts referred to in this Section
shall be subject only to draft or order by the Custodian or, if applicable, the
foreign sub-custodian acting pursuant to the terms of this Agreement. Cash
maintained in a deposit account and denominated in an “on book” currency will be
maintained under and subject to the laws of The Commonwealth of Massachusetts.
The Custodian will not have any deposit liability for deposits in any currency
that is not an “on book” currency.

 

4.8.2   Non-U.S. Branch and Non-U.S. Dollar Deposits. In accordance with the
laws of the Commonwealth of Massachusetts, the Custodian shall not be required
to repay any deposit made at a non-U.S. branch of the Custodian or any deposit
made with the Custodian and denominated in a non-U.S. dollar currency, if
repayment of the deposit or the use of assets denominated in the non-U.S. dollar
currency is prevented, prohibited or otherwise blocked due to (a) an act of war,
insurrection or civil strife; (b) any action by a non-U.S. government or
instrumentality or authority asserting governmental, military or police power of
any kind, whether such authority be recognized as a de facto or a de jure
government, or by any entity, political or revolutionary movement or otherwise
that usurps, supervenes or otherwise materially impairs the normal operation of
civil authority; or (c) the closure of a non-U.S. branch in order to prevent, in
the reasonable judgment of the Custodian, harm to the employees or property of
the Custodian.

 

Section 4.9.   Collection of Income. The Custodian shall use reasonable
commercial efforts to collect all income and other payments with respect to the
Foreign Assets held hereunder to which the Fund shall be entitled. If
extraordinary measures are required to collect the income or payment, the Fund
and the Custodian shall consult as to such measures and as to the compensation
and expenses of the Custodian relating to such measures. The Custodian shall
credit income to the Company as such income is received or in accordance with
the Custodian’s then current payable date income schedule. Any credit to the
Company in advance of receipt may be reversed when the Custodian determines that
payment will not occur in due course, and the Company may be charged at the
Custodian’s applicable rate for time credited. Income on securities or other
financial assets loaned other than from the Custodian’s securities lending
program shall be credited as received.

 

 -8- 

 

 

Section 4.10.   Transactions in Foreign Custody Account.

 

4.10.1  Delivery Out. The Custodian or a foreign sub-custodian shall release and
deliver foreign securities or other financial assets held outside of the United
States owned by the Fund and held by the Custodian or such foreign
sub-custodian, or in a Foreign Securities System account, only upon receipt of
Proper Instructions, specifying the foreign securities to be delivered and the
person or persons to whom delivery is to be made. The Custodian shall pay out,
or direct the respective foreign sub-custodian or the respective Foreign
Securities System to pay out, cash of the Fund only upon receipt of Proper
Instructions specifying the amount of the payment and the person or persons to
payment is to be made.

 

4.10.2  Market Conditions. Notwithstanding any provision of this Agreement to
the contrary, settlement and payment for Foreign Assets received for the account
of the Fund and delivery of Foreign Assets maintained for the account of the
Fund may be effected in accordance with the customary established securities
trading or processing practices and procedures in the country or market in which
the transaction occurs, including, without limitation, delivering Foreign Assets
to the purchaser thereof or to a dealer therefor (or an agent for such purchaser
or dealer) with the expectation of receiving later payment for the Foreign
Assets from such purchaser or dealer.

 

Section 4.11  Shareholder or Bondholder Rights. The Custodian shall use
reasonable commercial efforts to facilitate the exercise of voting and other
shareholder and bondholder rights with respect to foreign securities and other
financial assets held outside the United States, subject always to the laws,
regulations and practical constraints that may exist in the country where the
securities or other financial assets are issued. The Custodian may utilize
Broadridge Financial Solutions, Inc. or another proxy service firm of recognized
standing as its delegate to provide proxy services for the exercise of
shareholder and bondholder rights. Local conditions, including lack of
regulation, onerous procedural obligations, lack of notice and other factors may
have the effect of severely limiting the ability of the Fund to exercise
shareholder and bondholder rights.

 

Section 4.12.  Communications. The Custodian shall transmit promptly to the Fund
written information with respect to materials received by the Custodian through
foreign sub-custodian from issuers of the foreign securities and other financial
asset assets being held outside the United States for the account of the Fund.
The Custodian shall transmit promptly to the Fund written information with
respect to materials so received by the Custodian from issuers of foreign
securities whose tender or exchange is sought or from the party or its agent
making the tender or exchange offer. The Custodian shall also transmit promptly
to the Fund all written information received by the Custodian through foreign
sub-custodian from issuers of the foreign securities or other financial assets
issued outside of the United States and being held for the account of the Fund
regarding any class action or other collective litigation relating to the Fund’s
foreign securities or other financial assets issued outside the United States
and then held, or previously held, during the relevant class-action period
during the term of this Agreement by the Custodian via a foreign sub-custodian
for the account of the Fund, including, but not limited to, opt-out notices and
proof-of-claim forms. The Custodian does not support class-action participation
by the Fund beyond such forwarding of written information received by the
Custodian.

 

 -9- 

 

 

Section 5.     Contractual Settlement Services (Purchase / Sales)

 



Section 5.1  The Custodian shall, in accordance with the terms set out in this
section, debit or credit the appropriate cash account of theFund in connection
with (i) the purchase of securities for theFund, and (ii) proceeds of the sale
of securities held on behalf of the Fund, on a contractual settlement basis.

 

Section 5.2  The services described above (the “Contractual Settlement
Services”) shall be provided for such instruments and in such markets as the
Custodian may advise from time to time. The Custodian may terminate or suspend
any part of the provision of the Contractual Settlement Services under this
Agreement at its sole discretion immediately upon notice to the, including,
without limitation, in the event of force majeure events affecting settlement,
any disorder in markets, or other changed external business circumstances
affecting the markets or the Fund, provided that the Custodian shall be acting
within the standard of care set forth in Section 16.1.

 

Section 5.3  The consideration payable in connection with a purchase transaction
shall be debited from the appropriate cash account of the Fund as of the time
and date that monies would ordinarily be required to settle such transaction in
the applicable market. The Custodian shall promptly recredit such amount at the
time that the Fund or the Fund notifies the Custodian by Proper Instruction that
such transaction has been canceled.

 

Section 5.4  With respect to the settlement of a sale of securities, a
provisional credit of an amount equal to the net sale price for the transaction
(the “Settlement Amount”) shall be made to the account of the Fund as if the
Settlement Amount had been received as of the close of business on the date that
monies would ordinarily be available in good funds in the applicable market.
Such provisional credit will be made conditional upon the Custodian having
received Proper Instructions with respect to, or reasonable notice of, the
transaction, as applicable; and the Custodian or its agents having possession of
the asset(s) (which shall exclude assets subject to any third party lending
arrangement entered into by a Fund) associated with the transaction in good
deliverable form and not being aware of any facts which would lead them to
believe that the transaction will not settle in the time period ordinarily
applicable to such transactions in the applicable market.

 

Section 5.5.  Simultaneously with the making of such provisional credit, the
Fund agrees that the Custodian shall have, and hereby grants to the Custodian, a
security interest in any property at any time held for the account of the Fund
to the full extent of the credited amount, and each Fund hereby pledges, assigns
and grants to the Custodian a continuing security interest and a lien on any and
all such property under the Custodian’s possession, in accordance with the terms
of this Agreement. In the event that the Fund fails to promptly repay any
provisional credit, the Custodian shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code of The Commonwealth of
Massachusetts.

 

Section 5.6  The Custodian shall have the right to reverse any provisional
credit or debit given in connection with the Contractual Settlement Services at
any time when the Custodian believes, in its reasonable judgment, that such
transaction will not settle in accordance with its terms or amounts due pursuant
thereto, will not be collectable or where the Custodian has not been provided
Proper Instructions with respect thereto, as applicable, and the Fund shall be
responsible

 

 -10- 

 

 

for any costs or liabilities resulting from such reversal. Upon such reversal, a
sum equal to the credited or debited amount shall become immediately payable by
the Fund to the Custodian and may be debited from any cash account held for
benefit of the Fund.

 

Section 5.7   In the event that the Custodian is unable to debit an account of
the Fund, and the Fund fails to pay any amount due to the Custodian at the time
such amount becomes payable in accordance with this Agreement, (i) the Custodian
may charge the Fund for reasonable costs and expenses associated with providing
the provisional credit, including without limitation the cost of funds
associated therewith, (ii) the amount of any accrued dividends, interest and
other distributions with respect to assets associated with such transaction may
be set off against the credited amount, (iii) the provisional credit and any
such costs and expenses shall be considered an advance of cash for purposes of
the Agreement and (iv) the Custodian shall have the right to setoff against any
property and to sell, exchange, convey, transfer or otherwise dispose of any
property at any time held for the account of the Fund to the full extent
necessary for the Custodian to make itself whole.

 

Section 6.     Foreign Exchange.

 

Section 6.1.   Generally. Upon receipt of Proper Instructions, which for
purposes of this section may also include security trade advices, the Custodian
shall facilitate the processing and settlement of foreign exchange transactions.
Such foreign exchange transactions do not constitute part of the services
provided by the Custodian under this Agreement.

 

Section 6.2.   Fund Elections. The Fund (or its Sponsor acting on its behalf)
may elect to enter into and execute foreign exchange transactions with third
parties that are not affiliated with the Custodian, with State Street Global
Markets, which is the foreign exchange division of State Street Bank and Trust
Fund and its affiliated companies (“SSGM”), or with a sub-custodian. Where the
Fund or its Sponsor gives Proper Instructions for the execution of a foreign
exchange transaction using an indirect foreign exchange service described in the
Client Publications, the Fund (or its Sponsor) instructs the Custodian, on
behalf of the Fund, to direct the execution of such foreign exchange transaction
to SSGM or, when the relevant currency is not traded by SSGM, to the applicable
sub-custodian. The Custodian shall not have any agency (except as contemplated
in preceding sentence), trust or fiduciary obligation to the Fund, its Sponsor
or any other person in connection with the execution of any foreign exchange
transaction. The Custodian shall have no responsibility under this Agreement for
the selection of the counterparty to, or the method of execution of, any foreign
exchange transaction entered into by the Fund (or its Sponsor acting on its
behalf) or the reasonableness of the execution rate on any such transaction.

 

Section 6.3.  Fund Acknowledgement The Fund acknowledges that in connection with
all foreign exchange transactions entered into by the Fund (or its Sponsor
acting on its behalf) with SSGM or any sub-custodian, SSGM and each such
sub-custodian:

 

(i)shall be acting in a principal capacity and not as broker, agent or fiduciary
to the Fund or its Sponsor;

 

 -11- 

 

 

(ii)shall seek to profit from such foreign exchange transactions, and are
entitled to retain and not disclose any such profit to the Fund or its Sponsor;
and

 

(iii)shall enter into such foreign exchange transactions pursuant to the terms
and conditions, including pricing or pricing methodology, (a) agreed with the
Fund or its Sponsor from time to time or (b) in the case of an indirect foreign
exchange service, (i) as established by SSGM and set forth in the Client
Publications with respect to the particular foreign exchange execution services
selected by the Fund or the Sponsor or (ii) as established by the sub-custodian
from time to time.

 

Section 6.4.   Transactions by State Street. The Custodian or its affiliates,
including SSGM, may trade based upon information that is not available to the
Fund (or its Sponsor acting on its behalf), and may enter into transactions for
its own account or the account of clients in the same or opposite direction to
the transactions entered into with the Fund (or its Sponsor), and shall have no
obligation, under this Agreement, to share such information with or consider the
interests of their respective counterparties, including, where applicable, the
Fund or the Sponsor.

 

Section 7.     Payments for Sales or Repurchases or Redemptions of Shares

 

The Custodian shall receive from the distributor of the Shares or from the
Fund’s transfer agent (the “Transfer Agent”), as the case may be, and deposit
into the account of the appropriate Fund such payments as are received for
Shares, in Basket aggregations, thereof issued or sold from time to time by the
Fund. The Custodian will provide timely notification to the Fund and the
Transfer Agent of any receipt by it of payments for shares of such Fund.

 

From such funds and securities as may be available for the purpose, the
Custodian shall, upon receipt of instructions from the Transfer Agent, make
funds and securities available for payment to, or in accordance with the
instructions of, Authorized Participants (as defined in the Prospectus) who have
delivered to the Transfer Agent proper instructions for the redemption or
repurchase of their shares, in Basket aggregations, which shall have been
accepted by the Transfer Agent, the applicable Fund Securities (as defined in
the Prospectus) (or such securities in lieu thereof as may be designated by the
Sponsor of the Fund in accordance with the Prospectus) for such Fund and the
Cash Redemption Amount (as defined in the Prospectus), if applicable, less any
applicable Redemption Transaction Fee (as defined in the Prospectus). The
Custodian will transfer the applicable Fund Securities to or on the order of the
Authorized Participant. Any cash redemption payment (less any applicable
Redemption Transaction Fee) due to the Authorized Participant on redemption
shall be effected through the DTC (as defined in the Prospectus) system or
through wire transfer in the case of redemptions effected outside of the DTC
system.

 

Section 8.     Proper Instructions

 

“Proper Instructions,” which may also be standing instructions, shall mean
instructions received by the Custodian from the Fund or its Sponsor or a person
or entity duly authorized by either of them. Such instructions may be in writing
signed by the authorized person or persons or may be in a tested

 

 -12- 

 

 

communication or in a communication utilizing access codes effected between
electro-mechanical or electronic devices or may be by such other means and
utilizing such intermediary systems and utilities as may be agreed from time to
time by the Custodian and the person(s) or entity giving such instruction,
provided that the Fund has followed any security procedures agreed to from time
to time by the Fund and the Custodian including, but not limited to, the
security procedures selected by the Fund via the form of Funds Transfer Addendum
hereto, the terms of which are hereby agreed to. The Custodian may agree to
accept oral instructions, and in such case oral instructions will be considered
Proper Instructions. The Fund shall cause all oral instructions to be confirmed
in writing. The Custodian shall be entitled conclusively to rely and act upon
Proper Instructions until the Custodian has received notice of any change from
the Fund and has had a reasonable time to implement such change. The Custodian
may act on a Proper Instruction if it reasonably believes it contains sufficient
information, and may refrain from acting on any Proper Instructions until such
time that it has determined, in its sole discretion, that is has received any
required clarification and/or authentication of Proper Instructions, provided
the Custodian shall be acting within the standard of care set forth in Section
16.1. The Custodian may rely upon and shall be protected in acting upon any
instructions, notice, request, consent, certificate or other instrument or paper
believed by it in good faith to be genuine and to have been properly executed by
or on behalf of the Fund.

 

If the Custodian is not provided with reasonable time to execute a Proper
Instruction (including any Proper Instruction not to execute, or any other
modification to, a prior Proper Instruction) the Custodian will use good faith
efforts to execute the Proper Instruction but will not be responsible or liable
if such efforts are not successful (including any inability to change any
actions that the Custodian had taken pursuant to the prior Proper Instruction)
provided that the Custodian has acted within the standard of care set forth in
Section 16.1. The inclusion of a statement of purpose or intent (or any similar
notation) in a Proper Instruction shall not impose any additional obligations on
the Custodian or condition or qualify its authority to effect such Proper
Instruction. The Custodian will not assume a duty to ensure that the stated
purpose or intent is fulfilled, and will have no responsibility or liability
when it follows the Proper Instruction without regard to such purpose or intent
provided that the Custodian has acted within the standard of care set forth in
Section 16.1.

 

Concurrently with the execution of this Agreement, and from time to time
thereafter, as appropriate, the Fund shall deliver to the Custodian an officer’s
certificate setting forth the names, titles, signatures and scope of authority
of all persons authorized to give Proper Instructions or any other notice,
request, direction, instruction, certificate or instrument on behalf of the
Fund. Such certificate may be accepted and conclusively relied upon by the
Custodian and shall be considered to be in full force and effect until receipt
by the Custodian of a similar certificate to the contrary.

 

Section 9.     [Reserved]

 

 -13- 

 

 

Section 10.    Actions Permitted without Express Authority

 

The Custodian may in its discretion, without express authority from the,but
otherwise acting within the standard of care set forth in Section 16.1:

 

1)Make payments to itself or others for minor expenses of handling securities or
other similar items relating to its duties under this Agreement; provided that
all such payments shall be accounted for to the Fund;

 

2)Surrender securities in temporary form for securities in definitive form;

 

3)Endorse for collection, in the name of the Fund, checks, drafts and other
negotiable instruments; and

 

4)In general, attend to all non-discretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Fund except as otherwise directed by the Fund.

 

Section 11.Duties of Custodian with Respect to the Books of Account and
Calculation of Net Asset Value and Net Income

 

The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the Fund or Sponsor on the Fund’s behalf to keep
the books of account of each Fund and/or compute the net asset value per share
of the outstanding shares or, if directed in writing to do so by the Fund on
behalf of a Fund, shall itself keep such books of account and/or compute such
net asset value per share. The Custodian shall transmit the net asset value per
share of theFund to the Transfer Agent, the Distributor, the NYSE and such other
entities as directed in writing by the Fund. If and as so directed, the
Custodian shall also calculate daily the net income of the Fund as described in
the Prospectus and shall advise the Fund and the Transfer Agent daily of the
total amounts of such net income and, if instructed in writing by an officer of
the Fund to do so, shall advise the Transfer Agent periodically of the division
of such net income among its various components. The calculations of the net
asset value per Share and the daily income of the Fund shall be made at the time
or times described from time to time in the Prospectus. The Custodian shall on
each day a Fund is open for the purchase or redemption of shares of the Fund
compute the number of shares of each Deposit Security (as defined in the
Prospectus) to be included in the current Fund Deposit (as defined in the
Prospectus) and the Fund Securities (as defined in the Prospectus) and shall
transmit such information to the NSCC.

 

The Fund acknowledges and agrees that, with respect to investments maintained
with the Underlying Transfer Agent, the Underlying Transfer Agent is the sole
source of information on the number of shares of a fund held by it on behalf of
the Fund and that the Custodian has the right to rely on holdings information
furnished by the Underlying Transfer Agent to the Custodian in performing its
duties under this Agreement, including without limitation, the duties set forth
in this Section 11 and in Section 12 hereof; provided, however, that the
Custodian shall be obligated to reconcile information as to purchases and sales
of Underlying Shares contained in trade instructions and confirmations received
by the Custodian and to report promptly any discrepancies to the Underlying
Transfer Agent.

 

 -14- 

 

 

Section 12.    Records

 

The Custodian shall with respect to the Fund create and maintain all records
relating to its activities and obligations under this Agreement. All such
records shall be the property of the Fund, copies shall be furnished promptly to
the Fund or any successor custodian upon request and shall at all times during
the regular business hours of the Custodian be open for inspection by duly
authorized officers, employees or agents of the Fund and employees and agents of
the SEC. The Custodian shall, at the Fund’s request, supply the Fund with a
tabulation of securities owned by the Fund and held by the Custodian and shall,
when requested to do so by the Fund and for such compensation as shall be agreed
upon between the Fund and the Custodian, include certificate numbers in such
tabulations. In the event that the Custodian is requested or authorized by the
Fund, or required by subpoena, administrative order, court order or other legal
process, applicable law or regulation, or required in connection with any
investigation, examination or inspection of the Fund by state or federal
regulatory agencies, to produce the records of the Fund or the Custodian’s
personnel as witnesses or deponents, the Fund agrees to pay the Custodian for
the Custodian’s time and reasonable expenses, as well as the reasonable fees and
expenses of the Custodian’s counsel, incurred in such production.

 

Section 13.    Opinion of Fund’s Independent Accountant

 

The Custodian shall cooperate reasonably with the the Fund’s independent
accountants.

 

Section 14.    Reports to Fund by Independent Public Accountants

 

The Custodian shall provide the Fund at such times as the Fund may reasonably
require, with reports by independent public accountants on the accounting
system, internal accounting control and procedures for safeguarding securities,
futures contracts and options on futures contracts, including securities
deposited and/or maintained in a U.S. Securities System or a Foreign Securities
System (either, a “Securities System”), relating to the services provided by the
Custodian under this Agreement; such reports, shall be of sufficient scope and
in sufficient detail, as may reasonably be required by the Fund to provide
reasonable assurance that any material inadequacies would be disclosed by such
examination, and, if there are no such inadequacies, the reports shall so state.

 

Section 15.    Compensation of Custodian

 

The Custodian shall be entitled to reasonable compensation for its services and
reasonable expenses as Custodian, as agreed upon from time to time between the
Fund and the Custodian.

 

Section 16.    Responsibility of Custodian

 

Section 16.1  Standard of Care. In performing the services hereunder, the
Custodian shall act without negligence, willful misconduct, willful misfeasance,
fraud, bad faith, reckless disregard of its duties and obligations under this
Agreement and with the reasonable care, prudence,

 

 -15- 

 

 

diligence, and skill that may be reasonably expected of a leading provider of
custody services in carrying out all of its duties and obligations under this
Agreement. The Custodian shall be kept indemnified by and shall be without
liability to the Fund for any action taken or omitted by it in good faith
without negligence; provided that, the Custodian shall not be indemnified
against any liability (or any expenses incident to such liability) arising out
of the Custodian’s failure to exercise its standard of care set out in this
Section 16.1.

 

Except as may arise from the Custodian’s failure to exercise its standard of
care, the Custodian shall be without liability to the Fund for any loss or
expense resulting from or caused by: (i) events or circumstances beyond the
reasonable control of the Custodian or any sub-custodian or Securities System or
any agent or nominee of any of the foregoing, including, without limitation, the
interruption, suspension or restriction of trading on or the closure of any
securities market, power or other mechanical or technological failures or
interruptions, computer viruses or communications disruptions, work stoppages,
natural disasters, or other similar events or acts; (ii) errors by the Fund or
its duly authorized investment manager or Sponsor in their instructions to the
Custodian provided such instructions have been in accordance with this
Agreement; (iii) any delay or failure of any broker, agent or intermediary,
central bank or other commercially prevalent payment or clearing system to
deliver to the Custodian’s sub-custodian or agent securities purchased or in the
remittance or payment made in connection with securities sold; (iv) any delay or
failure of any company, corporation, or other body in charge of registering or
transferring securities in the name of the Custodian, the Fund, the Custodian’s
sub-custodians, nominees or agents or any consequential losses arising out of
such delay or failure to transfer such securities including non-receipt of
bonus, dividends and rights and other accretions or benefits; (v) delays or
inability to perform its duties due to any disorder in market infrastructure
with respect to any particular security or Securities System; and (vi) any
provision of any present or future law or regulation or order of the United
States of America, or any state thereof, or any foreign country, or political
subdivision thereof or of any court of competent jurisdiction. The Custodian
shall be without liability to the Fund for any loss or expense resulting from or
caused by anything that is part of Country Risk.

 

Section 16.2  Disaster Recovery/Business Continuity. The Custodian shall, at no
additional expense to the Fund, take reasonable steps to minimize service
interruptions in the event of equipment failure, work stoppage, governmental
action, communication disruption or other impossibility of performance beyond
the Custodian’s control. The Custodian shall enter into and shall maintain in
effect at all times during the term of this Agreement with appropriate parties
one or more agreements making reasonable provision for (i) periodic back-up of
the computer files and data with respect to the Fund and (ii) emergency use of
electronic data processing equipment to provide services under this Agreement.
Upon reasonable request, the Custodian shall discuss with the Fund any business
continuity/disaster recovery plan of the Custodian and/or provide a high-level
presentation summarizing such plan. The Custodian represents that its business
continuity plan is appropriate for its business as a provider of custodian
services to a registered commodity pool.

 

Section 16.3  Special or Consequential Damages. Notwithstanding anything
contained herein to the contrary, neither party shall be liable for any
indirect, special or consequential damages; provided that the foregoing
limitation shall not apply with respect to damages or claims arising out of or
relating to that party’s fraud or willful misconduct.

 

 -16- 

 

 

Section 16.4  Payment of Money. If the Fund requires the Custodian to take any
action with respect to securities, which action involves the payment of money or
which action may, in the opinion of the Custodian, result in the Custodian or
its nominee assigned to the Fund being liable for the payment of money or
incurring liability of some other form, the Fund, as a prerequisite to requiring
the Custodian to take such action, shall provide indemnity to the Custodian in
an amount and form satisfactory to it.

 

Section 16.5  Mitigation by Custodian. Upon the occurrence of any event which
causes or may cause any loss, damage or expense to the Fund, (i) the Custodian
shall promptly notify the Fund of the occurrence of such event, (ii) the
Custodian shall cause any applicable sub-custodian to, and (iii) the Custodian
shall use its best efforts to cause any applicable sub-custodian or Eligible
Securities Depository to, use all commercially reasonable efforts and take all
reasonable steps under the circumstances to mitigate the effects of such event
and to avoid continuing harm to the Fund.

 

Section 16.6.  Advice of Counsel. The Custodian shall be entitled to rely on and
may act upon advice of counsel (who may be counsel for the Fund) on all matters,
and shall be without liability for any action reasonably taken or omitted
pursuant to such advice provided however, with respect to the performance of any
action or omission of any action upon such advice, the Custodian shall be acting
within the standard of care set forth in Section 16.1. The Custodian shall
promptly notify the Fund of the receipt of such advice.

 

Section 16.7.  Lien If the Custodian, its affiliates, subsidiaries or agents
advances cash or securities to the Fund for any purpose (including but not
limited to securities settlements, foreign exchange contracts and assumed
settlement), or in the event that the Custodian or its nominee shall incur or be
assessed any taxes, charges, expenses, assessments, claims or liabilities in
connection with the performance of this Agreement, except such as may arise from
its or its nominee’s own negligent action, negligent failure to act or willful
misconduct, or if the Fund fails to compensate the Custodian pursuant to Section
15 hereof, any property at any time held for the account of the Fund shall be
security therefor and should the Fund fail to pay or reimburse the Custodian
promptly, the Custodian shall be entitled to utilize available cash and to
dispose of such Fund’s assets to the extent necessary to obtain payment or
reimbursement. The Custodian may at any time decline to follow Proper
Instructions to deliver out to the Fund cash or securities if the Custodian
determines in its reasonable discretion that, after giving effect to the Proper
Instructions, the cash or securities remaining will not have sufficient value
fully to secure the Fund's payment or reimbursement obligations, whether
contingent or otherwise, and Custodian shall promptly notify the Fund of such
action.

 



Section 17. Liability of Custodian for Actions of Other Persons.

 

Section 17.1  Domestic Sub-Custodians, Foreign Sub-Custodians. The Custodian
shall be liable for the actions or omissions of any domestic sub-custodian or
any foreign sub-custodian to the same extent as if such action or omission was
performed by the Custodian itself, taking into account established market
practices and local laws prevailing in the jurisdiction in which the acts and
omissions of such sub-custodian occur. In the event of any loss, damage or
expense suffered or

 

 -17- 

 

   

incurred by the Fund caused by or resulting from the actions or omissions of any
domestic sub-custodian or foreign sub-custodian for which the Custodian would
otherwise be liable, the Custodian shall promptly reimburse the Fund in the
amount of any such loss, damage or expense. The Custodian shall be without
liability for any loss, damage or expense caused by or resulting from the
insolvency of any domestic sub-custodian or foreign sub-custodian that is not a
wholly-owned subsidiary of the Custodian; provided, however, that the foregoing
exculpation of the Custodian with respect to the insolvency of a particular
foreign sub-custodian shall not be applicable if the Custodian fails to comply
with its obligations under this Agreement or as a Foreign Custody Manager
pursuant to Rule 17f-5 with respect to such foreign sub-custodian. For the
avoidance of doubt, if the Custodian has met its standard of care hereunder and
has fulfilled its obligations as a Foreign Custody Manager pursuant to Rule
17f-5 with respect to a foreign sub-custodian, then the Custodian shall be
without liability for any loss, damage or expense caused by or resulting from
the insolvency of such foreign sub-custodian.

 

Section 17.2  Special Sub-Custodians And Additional Custodians. Except as
otherwise provided in any sub-custodian agreement to which the Custodian, the
Fund and any Special Sub-Custodian or additional custodian are parties, the
Custodian shall not be liable to the Fund for any loss, damage or expense
suffered or incurred by the Fund resulting from the actions or omissions of a
Special Sub-Custodian or additional custodian, unless such loss, damage or
expense is caused by, or arises from, the failure of the Custodian to meet its
standard of care as set out in Section 16.1 of this Agreement; provided however,
that in the event of any such loss, damage or expense, the Custodian shall take
all reasonable steps to enforce such rights as it may have against any Special
Sub-Custodian or additional custodian to protect the interests of the Fund. The
Custodian shall be without liability for any loss, damage or expense caused by
or resulting from the insolvency of any Special Sub-Custodian or additional
custodian.

 

Section 17.3  Securities Systems. The Custodian shall not be liable to the Fund
for any loss, damage or expense suffered or incurred by the Fund resulting from
the use by the Custodian of a Securities System, unless such loss, damage or
expense is caused by, or arises from the failure of the Custodian to meet its
standard of care as set out in Section 16.1 of this Agreement; provided however,
that in the event of any such loss, damage or expense, the Custodian shall take
all reasonable steps to enforce such rights as it may have against the
Securities System to protect the interests of the Fund. Notwithstanding the
foregoing, the Custodian shall be without liability for any loss, damage or
expense caused by or resulting from the insolvency of any Securities System.

 

Section 18.    Effective Period, Termination and Amendment.

 

This Agreement shall remain in full force and effect for an initial term ending
March 31, 2019 (the “Initial Term”). After the expiration of the Initial Term,
this Agreement shall automatically renew for successive one-year terms (each, a
“Renewal Term”) unless a written notice of non-renewal is delivered by the
non-renewing party no later than ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, as the case may be. During the Initial Term
and thereafter, either party may terminate this Agreement: (i) in the event of
the other party’s material breach of a material provision of this Agreement that
the other party has either (a) failed to cure or (b) failed to establish a
remedial plan to cure that is reasonably acceptable, within 60 days’ written
notice of such breach,

 

 -18- 

 

 

(ii) in the event of the appointment of a conservator or receiver for the other
party or upon the happening of a like event to the other party at the direction
of an appropriate agency or court of competent jurisdiction, or (iii) based upon
the Fund’s determination that there is a reasonable basis to conclude that the
Custodian is insolvent or that the financial condition of the Custodian is
deteriorating in any material respect.

 

Upon termination of this Agreement pursuant to this Section with respect to the
Fund, the Fund shall pay Custodian its compensation due and shall reimburse
Custodian for its costs, expenses and disbursements except, if termination is
based on termination for a material breach of this Agreement coupled with the
Custodian’s failure to meet its standard of care under this Agreement, less any
losses or damages caused by such event.

 

The provisions of Sections 6, 15, 16, 17 and 22.10 of this Agreement shall
survive termination of this Agreement for any reason.

 

This Agreement may be amended by a written agreement executed by both parties.

 

Section 19.    Successor Custodian

 

If a successor custodian for the Fund shall be appointed by the Fund, the
Custodian shall, upon termination, deliver to such successor custodian at the
office of the Custodian, duly endorsed and in the form for transfer, all
securities, funds and other properties of the Fund then held by it hereunder and
shall transfer to an account of the successor custodian all of the securities of
the Fund held in a Securities System or at the Underlying Transfer Agent. If
directed by the Fund, the Custodian will provide the services hereunder until a
replacement custodian is in place, for a reasonable period of time not to exceed
nine months, subject to the terms of this Agreement, including compensation. 
The Custodian will also provide reasonable assistance to its successor, for such
transfer, subject to the payment of such reasonable expenses and charges as the
Custodian customarily charges for such assistance.

 

If no such successor custodian shall be appointed, the Custodian shall, in like
manner, upon receipt of a Proper Instruction, deliver at the office of the
Custodian and transfer such securities, funds and other properties in accordance
with such Proper Instruction.

 

In the event that no Proper Instruction designating a successor custodian or
alternative arrnagments shall have been delivered to the Custodian on or before
the date when such termination shall become effective, then the Custodian shall
have the right to deliver to a bank or trust company, doing business in Boston,
Massachusetts, or New York, New York and providing custody services to
registered commodity pools, of its own selection, all securities, funds and
other properties held by the Custodian hereunder and all instruments held by the
Custodian relative thereto and all other property held by it under this
Agreement on behalf of the Fund, and to transfer to an account of such successor
custodian all of the Fund’s securities held in any Securities System or at the
Underlying Transfer Agent. Thereafter, such bank or trust company shall be the
successor of the Custodian under this Agreement.

 

 -19- 

 

 

In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of the Fund to to provide Proper Instructions as aforesaid, the
Custodian shall be entitled to fair compensation for its services during such
period as the Custodian retains possession of such securities, funds and other
properties and the provisions of this Agreement relating to the duties and
obligations of the Custodian shall remain in full force and effect.

 

Section 20. Remote Access Services Addendum. The Custodian and the Fund agree to
be bound by the terms of the Remote Access Services Addendum hereto.

 

Section 21. Loan Services Addendum. In the event the Fund directs Custodian in
writing to perform loan services, Custodian and the Fund hereby agree to be
bound by the terms of the Loan Services Addendum attached hereto and the Fund
shall reimburse Custodian for its fees and expenses related thereto as agreed
upon from time to time in writing by the Fund and Custodian.

 

Section 22. General.

 

Section 22.1 Governing Law. This Agreement shall be construed and the provisions
thereof interpreted under and in accordance with laws of state of New York.

 

Section 22.2 Prior Agreements. This Agreement supersedes and terminates, as of
the date hereof, all prior agreements between the Fund and the Custodian
relating to the custody of the Fund’s assets.

 

Section 22.3 Assignment. This Agreement may not be assigned by (a) the Fund
without the written consent of the Custodian or (b) by the Custodian without the
written consent of the Fund, except that the Custodian may assign this Agreement
to a successor of all or a substantial portion of its business, or to a party
controlling, controlled by or under common control with the Custodian.

 

Section 22.4 Interpretive and Additional Provisions. In connection with the
operation of this Agreement, the Custodian and the Fund, may from time to time
agree on such provisions interpretive of or in addition to the provisions of
this Agreement as may in their joint opinion be consistent with the general
tenor of this Agreement. Any such interpretive or additional provisions shall be
in a writing signed by all parties, provided that no such interpretive or
additional provisions shall contravene any applicable laws or regulations or any
provision of the Fund’s articles of organization and by-laws or agreement or
declaration of trust, as applicable, and Prospectus (collectively, “Governing
Documents”). No interpretive or additional provisions made as provided in the
preceding sentence shall be deemed to be an amendment of this Agreement.

 

Section 22.5 Additional Funds. In the event that any commodity pool entity in
addition to those listed on the Schedule A hereto desires to have the Custodian
render services as custodian under the terms hereof, it shall so notify the
Custodian in writing, and if the Custodian agrees in writing to provide such
services, which shall not be unreasonably withheld, such commodity pool
entityshall become a Fund hereunder and be bound by all terms and conditions and
provisions hereof including, without limitation, the representations and
warranties set forth in Section 22.6 below.

 

 -20- 

 

 

Section 22.6 The Parties. In the case of a series corporation, trust or other
entity, all references herein to the “Fund” are to the individual series or
portfolio of such corporation, trust or other entity, or to such corporation,
trust or other entity on behalf of the individual series or portfolio, as
appropriate. Any reference in this Agreement to “the parties” shall mean the
Custodian and the Fund. The Fund hereby represents and warrants that (a) it is a
statutory trust, duly organized, existing and in good standing under the laws of
its state of formation; (b) it has the requisite power and authority under
applicable laws and by its Declaration of Trust and By-laws to enter into and
perform this Agreement; (c) all requisite proceedings have been taken to
authorize it to enter into and perform this Agreement; (d) it is a commodity
pool that has properly registered its securities with the SEC under the
applicable U.S. securities laws; (e) the Registration Statement been filed and
will be effective and remain effective during the term of this Agreement; the
Fund also warrants to the Custodian that as of the effective date of this
Agreement, all necessary filings under the securities laws of the states in
which the Trust offers or sells its shares have been made; (f) no legal or
administrative proceedings have been instituted or threatened which would impair
the Fund’s ability to perform its duties and obligations under this Agreement;
(g) its entrance into this Agreement will not cause a material breach or be in
material conflict with any other agreement or obligation of the Fund or any law
or regulation applicable to it; (h) as of the close of business on the date of
this Agreement, the Fund is authorized to issue unlimited shares of beneficial
interest; and (i) it has all necessary right, title, intellectual property,
licenses, consents and content as may be necessary for the Fund to operate as
presently contemplated. The Custodian hereby represents and warrants that (a) it
is a Massachusetts trust company, duly organized and existing under the laws of
The Commonwealth of Massachusetts; (b) it has the organizational power and
authority to carry on its business in The Commonwealth of Massachusetts; (c) all
requisite organizational proceedings have been taken to authorize it to enter
into and perform this Agreement; (d) no legal or administrative proceedings have
been instituted or threatened which would materially impair the Custodian’s
ability to perform its duties and obligations under this Agreement; (e) its
entrance into this Agreement shall not cause a material breach or be in material
conflict with any other agreement or obligation of the Custodian or any law or
regulation applicable to it; (f) it has and will continue to have access to the
necessary facilities, equipment and personnel to perform its duties and
obligations under this Agreement; (g) it will promptly notify the Fund in the
event that the Custodian is for any reason unable to perform any of its
obligations under this Agreement;(h) it will promptly notify the Fund, except as
may be prohibited by applicable law, of any legal, regulatory or administrative
proceedings that have been instituted, which would materially impair the
Custodian’s ability to perform its duties and obligations under this Agreement;
and (i) the various procedures and systems which it has implemented with regard
to safeguarding from loss or damage attributable to fire, theft or any other
cause, the Fund’s records and other data and the Custodian’s records, data
equipment facilities and other property used in the performance of its
obligations hereunder are adequate and it will make such changes therein from
time to time as it may deem reasonably necessary for the secure performance of
its obligations hereunder. Each of the Fund and the Custodian further represents
and warrants that it will promptly notify the other party if any of the above
representations and warranties applicable to it ceases to be true or if it is
unable to perform its obligations under this Agreement for any reason.

 

 -21- 

 

 

Section 22.7 Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under this agreement shall be
in writing and shall be delivered by hand or sent by an internationally
recognized overnight courier service with signature required for delivery, by
facsimile where a confirmation of receipt is obtained, provided, however, that
if sent by facsimile the written communication must also be sent by next
business day delivery via an internationally recognized overnight courier
service with signature required for delivery, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties hereto at
the following addresses:

 

To the Fund: WisdomTree Commodity Pool   245 Park Avenue, 35th  Floor   New
York, NY 10167   Attn: Legal Department   Facsimile: 917-267-3851     To the
Custodian: State Street Bank and Trust Company   1200 Crown Colony Drive  
Quincy, MA  02169   Attention: Matthew H. Malkasian     Telephone: 617-537-4685
  Facsimile: 617-451-4786     with a copy to: State Street Bank and Trust
Company   2 Avenue de Lafayette   Boston, MA  02111   Attention:  US Investor
Services Legal Team, Senior Managing Counsel   Telephone:  (617) 662-1783  
Facsimile:  (617) 662-2702

 

All such communications so addressed shall be deemed given (i) when delivered,
if delivered personally to the intended recipient, or if sent by an
internationally recognized courier service with signature required for delivery,
or if sent by facsimile and a confirmation of receipt is obtained, and
the written communication has also be sent for next business day delivery via a
internationally recognized courier service with signature required for delivery
(ii) three business days after being mailed if sent by certified or registered
mail, postage prepaid, return receipt requested, or upon delivery if actual
delivery occurs earlier.

 

Section 22.8 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute one and the same Agreement.
Counterparts may be executed in either original or electronically transmitted
form (e.g., faxes or emailed portable document format (PDF) form), and the
parties hereby adopt as original any signatures received via electronically
transmitted form.

 

 -22- 

 

 

Section 22.9 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, unlawful or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on any occasion or the failure of a party hereto to
exercise or any delay in exercising any right or remedy under this Agreement
shall not constitute a waiver of any such term, right or remedy or a waiver of
any other rights or remedies, and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy. Any waiver must be in
writing signed by the waiving party.

 

Section 22.10 Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by each party to the other party
regarding its business and operations, including information related to the
development of new Funds(“Confidential Information”). All Confidential
Information provided by a party hereto shall be used by any other party hereto
solely for the purpose of rendering or receiving services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party. The foregoing shall not be applicable to
any information (i) that is publicly available when provided or thereafter
becomes publicly available, other than through a breach of this Agreement, (ii)
that is independently derived by any party hereto without the use of any
information provided by the other party hereto in connection with this
Agreement, (iii) that is disclosed, upon prior notice to the party whose
information is being disclosed (to the extent that such notice is permissible),
in the manner and to the extent required in any legal or regulatory proceeding,
investigation, audit, examination, subpoena, civil investigative demand or other
similar process, or by operation of law or regulation, or (iv) where the party
seeking to disclose has received the prior written consent of the party
providing the information, which consent shall not be unreasonably withheld.
Notwithstanding anything herein to the contrary, the Custodian and its
affiliates may report and use nonpublic portfolio holdings information of its
clients, including the Fund, on an aggregated basis with all or substantially
all other client information and without specific reference to any Fund,
provided that the Custodian shall be acting within the standard of care set
forth in Section 16.1. Notwithstanding the foregoing, each party acknowledges
that the other party may provide access to and use of confidential information
relating to the other party to the disclosing party’s employees, affiliates,
contractors, agents, professional advisors, auditors or persons performing
similar functions, as necessary solely for the purpose of rendering services
under this Agreement , provided that each person or entity shall be subject to
confidentiality obligations substantially similar to those set forth herein.
Further, each party agrees and represents that in no case would information it
receives under this Agreement be used against the other party in a manner that
is adverse to the other party’s interests (including the other party’s interests
in competitive businesses). Nothing herein shall prohibit or restrict the right
of each party (or its affiliates) to develop, use or market products or services
similar to or competitive with those of the other party (or its affiliates)
provided that any such development, use or marketing does not violate the
confidentiality obligations set forth herein. Additionally, each party
acknowledges that the other party (or its affiliates) may already possess or
have developed products or services similar to or competitive with those of the
other party.

 

The Custodian will employ reasonable safeguards designed to protect the Fund’s
Confidential Information, which may include but are not limited to the use of
encryption

 

 -23- 

 

 

technologies, passwords and any other safeguards the Custodian may choose to
employ. To the extent that Custodian’s affiliates or other permitted agents or
subcontractors have access to Confidential Information, Custodian shall require
that such entities are subject to terms governing confidentiality and security
of such information that are substantially similar to those set forth in this
Agreement. At all times, Custodian shall remain responsible and liable for such
entities’ compliance with the terms of Section 22.13.

 

Custodian agrees to notify promptly the Fund of any breach of this Section 22.10
or Section 22.13 and to provide the Fund with details as to the nature and
extent of the breach, including, but not limited to, the type of confidential or
personal information disclosed and the identity of the recipients of such
information.

 

To the extent reasonably possible, shareholder information made available to
third parties by Custodian will be provided on a non-disclosed basis (that is,
without information disclosing the identity of the shareholder).

 

Section 22.11 Reproduction of Documents. This Agreement and all schedules,
addenda, exhibits, appendices, attachments and amendments hereto may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto all/each agree that
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

Section 22.12 Regulation GG. The Fund hereby represents and warrants that it
does not engage in an “Internet gambling business,” as such term is defined in
Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) (“Regulation
GG”). The Fund hereby covenants that it shall not engage in an Internet gambling
business. In accordance with Regulation GG, the Fund is hereby notified that
“restricted transactions,” as such term is defined in Section 233.2(y) of
Regulation GG, are prohibited in any dealings with the Custodian pursuant to
this Agreement or otherwise between or among any party hereto.

 

Section 22.13 Data Privacy. The Custodian will implement and maintain a written
information security program that contains appropriate security measures to
safeguard the personal information of the Fund’s shareholders, employees,
directors and/or officers that the Custodian receives, stores, maintains,
processes or otherwise accesses in connection with the provision of services
hereunder.  For these purposes, “personal information” shall mean (i) an
individual’s name (first initial and last name or first name and last name),
address or telephone number plus (a) Social Security number, (b) driver’s
license number, (c) state identification card number, (d) debit or credit card
number, (e) financial account number or (f) personal identification number or
password that would permit access to a person’s account, or (ii) any combination
of the foregoing that would allow a person to log onto or access an individual’s
account.  Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available

 

 -24- 

 

 

information, or from federal, state or local government records lawfully made
available to the general public.

 

Section 22.14 Shareholder Communications Election. SEC Rule 14b-2 requires banks
which hold securities for the account of customers to respond to requests by
issuers of securities for the names, addresses and holdings of beneficial owners
of securities of that issuer held by the bank unless the beneficial owner has
expressly objected to disclosure of this information. In order to comply with
the rule, as may be applicable, the Custodian needs the Fund to indicate whether
it authorizes the Custodian to provide the Fund’s name, address, and share
position to requesting companies whose securities the Fund owns. If the Fund
tells the Custodian “no,” the Custodian will not provide this information to
requesting companies. If the Fund tells the Custodian “yes” or does not check
either “yes” or “no” below, the Custodian is required by the rule, as
applicable, to treat the Fund as consenting to disclosure of this information
for all securities owned by the Fund or any funds or accounts established by the
Fund. For the Fund’s protection, the rule, as applicable, prohibits the
requesting company from using the Fund’s name and address for any purpose other
than corporate communications. Please indicate below whether the Fund consents
or objects by checking one of the alternatives below.

 

YES ¨ The Custodian is authorized to release the Fund’s name, address, and share
positions.     NO  x The Custodian is not authorized to release the Fund’s name,
address, and share positions.

 

Section 22.15. Limitation of Liability of the Trustees and Shareholders. This
Agreement is executed by the Sponsor on behalf of the Fund and the obligations
hereunder are not binding upon any of the directors/trustees, officers or
shareholders of the Fund (or its Sponsor) individually. Notwithstanding any
other provision in this Agreement to the contrary, each and every obligation,
liability or undertaking of the Fund under this Agreement shall constitute
solely an obligation, liability or undertaking of, and be binding upon, the Fund
and shall be payable solely from the available assets of such Fund and shall not
be binding upon or affect any assets of any other Fund (or its Sponsor).

 

Section 22.16. Insurance. The Custodian shall at all times during the term of
this Agreement maintain, at its cost, insurance coverage regarding its business
in such amount and scope as it deems adequate in connection with the services
provided by the Custodian under this Agreement.  Upon the Fund’s reasonable
request, which in no event shall be more than once annually, the Custodian shall
furnish to the Fund a summary of the Custodian’s applicable insurance coverage.

 

Section 22.17. Liability of Fund. The use of a single form of agreement
referring to multiple Funds listed on Appendix A is for ease of administrative
purposes only. Custodian and each Fund listed on Appendix A to this Agreement
shall be deemed for all purposes to have entered into and executed a separate
Agreement. The assets and liabilities of each Fund listed on Appendix A are
separate and distinct; the obligations of or arising out of this Agreement are
binding solely upon the assets or property of each Fund, on whose behalf this
Agreement has been executed.

 

[Remainder of page intentionally left blank]

 

 -25- 

 

 

EXECUTION

 

Signature Page

 

In Witness Whereof, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative under seal
as of the date first above-written.

 

  Each Commodity Pool Entity   Identified On Schedule A hereto       By its
Managing Owner And/Or Sponsor         By:       Gregory Barton     President    
    State Street Bank and Trust Company         By:        Gunjan Kedia    
Executive Vice President

 

Master Custodian Agreement

 

 

 

 

Schedule A

to

Master Custodian Agreement

 

WisdomTree Continuous Commodity Index Fund (f/k/a GreenHaven Continuous
Commodity Index Fund) and its master fund

 

WisdomTree Coal Fund (f/k/a GreenHaven Coal Fund)

 

 App-1 

 

 

SCHEDULE D

to

Master Custodian Agreement

 

Special Sub-Custodians

 

None

  

 D-1 

 

